Plaintiff in error was convicted of a violation of the gambling law. On the 1st day of March, 1912, in accordance with the verdict of the jury, the court sentenced the defendant to pay a fine of one hundred dollars and to be confined in the county jail for thirty days. To reverse the judgment, the defendant appealed. The Attorney General has filed herein the following confession of error:
"Comes now the state of Oklahoma by the Attorney General and respectfully calls the court's attention to the charging part of the information filed in this case, which is in words and figures as follows: That the said J.D. Cobble did then and there unlawfully and wilfully conduct as owner and for hire a certain device, to-wit: a slot machine for money, checks and credit and other representative per cent value against the peace and dignity of the state.'
"Under the holdings of this court in the case of Brown v. State, 5 Okla. Cr. 41, and in Morgan et al v. State,7 Okla. Cr. 45, and Proctor v. State, 9 Okla. Cr. 81, the information must allege that the prohibited game named in the statute was played at for money or some representative value. For these reasons the Attorney General believes that under the opinion of this court referred to, sufficient error appears of record to authorize a reversal of this judgment and confesses error accordingly."
It is our opinion that the confession of error, for the reasons therein stated, should be sustained. The judgment of conviction is therefore reversed.